Citation Nr: 0916847	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-07 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for a 
bilateral shin condition.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to August 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, granted service connection for 
a bilateral shin condition and assigned a 0 percent 
evaluation, effective June 2, 2003.  The Veteran expresses 
disagreement with the current disability evaluation and 
contends a compensable evaluation is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in March 2005, the 
Veteran indicated that he wanted to have a hearing before the 
Board at the local RO.  The Veteran was scheduled for a 
travel board hearing on August 23, 2006; however, he failed 
to report for the hearing.  The Board finds that there is no 
Board hearing request pending at this time.  38 C.F.R. § 
20.702(d) (2008).  

In December 2006, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran failed to report for the scheduled VA 
examination in September 2008 without good cause.  

2.  The examination was needed to determine whether his 
service-connected disability meets the schedular criteria for 
a compensable disability rating.  


CONCLUSION OF LAW

Entitlement to an initial compensable evaluation for a 
bilateral shin condition is denied due to failure to report 
to a VA examination without good cause.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.655(b) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

Under VA regulations, it is incumbent upon the Veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  However, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  Id.  In this case, the Veteran's 
claim currently on appeal is an increased rating for his 
service-connected bilateral shin condition.  

In December 2006, the Board remanded the Veteran's claim 
concerning his service-connected bilateral shin condition 
because the only post-service medical evidence of record is a 
VA examination in July 2004.  The Board determined that to 
properly evaluate the Veteran's service-connected disability 
under the rating criteria, an additional VA examination must 
be scheduled to identify the nature and severity of his 
current residuals relating to his service-connected bilateral 
shin condition.  

In an August 2008 letter, the AMC informed the Veteran that a 
local VA medical facility was requested to schedule him for 
an examination, and he would be notified of the date, time, 
and place of the examination.  The letter further stated that 
if he could not keep the appointment, he should contact the 
medical facility.  More importantly, the letter stated that 
if he failed to report for an examination, his claim could be 
denied.  

However, based on the record, it appears that the Veteran was 
scheduled for a VA examination on September 25, 2008 at the 
Phoenix VA Medical Center, but failed to report for the 
examination on the requested date.  According to the 
Compensation and Pension Exam Inquiry report (printed in 
November 2008), the VA examination was cancelled because the 
Veteran informed the medical facility that he withdrew his 
claim.  In November 2008, the AMC sent a letter to the 
Veteran stating that if he wished to withdraw his appeal, he 
should submit a statement within 30 days.  The record does 
not show that the Veteran attempted to contact VA to 
reschedule his examination or that he submitted a statement 
withdrawing his claim on appeal.  

In the February 2009 supplemental statement of the case 
(SSOC), the AMC again informed the Veteran that it had 
received a notice of his failure to report for the VA 
examination.  The claim was denied because there was no 
evidence of record to substantiate his claim, and he failed 
to report for the scheduled VA examination.  He was given 60 
days to respond to the SSOC with additional comments or 
evidence.  The record does not reflect that the SSOC was 
returned as undeliverable, and thus the Veteran is presumed 
to have received it.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992) (discussing that the presumption of regularity 
of the administrative process applies to notices mailed by 
the VA)).  The Veteran did not respond to the SSOC.  

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), the 
Veteran's claim for an initial compensable evaluation for a 
bilateral shin condition must be denied.  The Veteran was 
informed of the consequences for failing to report for the 
additional VA examination, and he was provided 60 days to 
submit comment on that finding.  He did not submit any 
evidence or argument as to his reason for not reporting for 
the examination.  Furthermore, there is no evidence of the 
Veteran withdrawing his appeal.  Thus, the Board finds that 
the Veteran has not submitted any evidence of "good cause" 
for his failure to report for the September 2008 examination, 
and his claim must be denied.  See 38 C.F.R. § 3.655(b).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA further 
provides that the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  38 U.S.C.A. § 5103A (West 2002).

In this case, as discussed above, VA attempted to provide 
assistance to the Veteran, including furnishing an additional 
VA examination to assess the severity of his service-
connected bilateral shin condition.  Through no fault of VA, 
those efforts were unsuccessful.  Specifically, the RO 
scheduled a VA examination in September 2008; however, the 
Veteran failed to appear without showing good cause.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a Veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the Veteran's responsibility to 
cooperate with VA, including when there is a need to have him 
examined.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board 
concluded above that in light of the Veteran's disinclination 
to fully cooperate with the process, all reasonable efforts 
was made by VA to obtain evidence necessary to substantiate 
his claim and that any further attempts to assist him in 
developing his claims would result in needless delay, and is 
thus unwarranted.  

As explained above, the claim is being denied due to the 
Veteran's failure to report for a scheduled VA examination.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the Veteran's claim is not subject to 
the provisions of the VCAA.  See Manning v. Principi, 16 Vet. 
App. 534 (2002) [the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter].  See also VAOPGCPREC 5-
2004 (June 23, 2004) (VA is not required to meet the VCAA 
duties to notify or assist a claimant where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit). 

However, assuming without deciding the VCAA applies, the 
Board finds that each of the four content requirements of a 
VCAA notice has been fully satisfied.  The Veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the August 2003, February 2004, July 2004, 
December 2004, and January 2007 letters informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  VA made 
all efforts to notify and to assist him with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in his possession.  He 
was also specifically advised of the potential outcome of his 
claim in the event he failed to report to the scheduled VA 
examination.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
No further assistance with the development of evidence is 
required.




ORDER

Entitlement to an initial compensable evaluation for a 
bilateral shin condition is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


